DETAILED ACTION
DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-3, 5, 24 is/are rejected under 35 U.S.C. 103 as being unpatentable over Timothy P. Coffield U.S. Patent 6,899,398 B2 (Coffield) in view of Emilian Cartis et al. U.S. Patent 9,504,326 B2 (Cartis).
Regarding claim 1 and 24, Coffield discloses a chair including a support member supporting an occupant, the support member being at least one of a seat body and a backrest (Figure 1 Element 12 and 14), wherein in at least a part of an outer periphery of the support member, the support member includes a composite portion including a first outer periphery that is a part of a first member (Figure 31 Element 626) having outer periphery (outer periphery of 626) and a second outer periphery that is a part of a second member (Element 642), the first outer periphery and the second outer periphery being arranged to overlap each other in a thickness direction of the support member (Figure 29 and 30), wherein in the composite portion, at least a part of the first outer periphery is formed into a thin portion thinner in 
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Coffield as taught by Cartis to include Cartis’ leg member.  Such a modification would provide a means to support the support member with enhanced stability.  
Regarding claim 2, Coffield in view of Cartis discloses the chair wherein the first member includes a non-overlapping portion arranged on the outer periphery of the support member (Element 626 outer periphery, Coffield), the non-overlapping portion being thicker than the thin portion (Figure 29, 30 thickness variation, Coffield), the non-overlapping portion being arranged at a position not to overlap with the second outer periphery in the thickness direction (periphery of 626 separated away from 642, Coffield).  
Regarding claim 3, Coffield in view of Cartis discloses the chair wherein in the first outer periphery, the thin portion is recessed on a side of the second outer periphery arranged to overlap with the first outer periphery (Figure 31 area of Element 633, Coffield).  
Regarding claim 5, Coffield in view of Cartis discloses the chair wherein the second outer periphery is arranged on a more occupant's seating side than the first outer periphery (Figure 31, Element 626 and 627, depending on seating orientation of user, Coffield).  

Claims 7-9 is/are rejected under 35 U.S.C. 103 as being unpatentable over LeRon Leist et al. U.S. Pate 6,957,860 B1 (Leist) in view of Timothy G. Hornberger U.S. Patent 7,431,249 B2 (Hornberger).
Regarding claim 7, Leist discloses a chair including: a seat body having a seating surface (Figure 1 Element 14); and a leg supporting (Element 16) the seat body, wherein the leg includes a columnar portion formed by a member having at least a columnar appearance, the columnar portion being arranged along a floor surface where the chair is placed (Element 50), and a leg tip (Element 60) attached to the columnar portion and abutting the floor surface, - 40 - wherein the columnar portion has a recess recessed from a surrounding part of the recess in the columnar portion to a direction away from the floor surface (Figure 12 Element 104 and 106), wherein the leg tip is attached to the columnar portion in a state where at least a part of the leg tip is housed in the recess (Figure 12).  Leist does not directly disclose the recess to have a cutout shape that is open to a lateral side of the chair and positioned to the undersurface of the columnar portion.  Hornberger discloses chair supports having a columnar portion wherein the undersurface of the support facilitates the securing of leg tips (Figure 7-14).  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Leist as taught by Hornberger to include Hornberger’s leg tips secured to the undersurface of the supports.  Such a modification would provide a means to enhance the fastening contact to securely fasten the leg tips to the support. 
Regarding claims 8 and 9, Leist in view of Hornberger discloses the chair wherein the recess has a bottom surface and a wall surface standing from the bottom surface, wherein the leg tip is attached to the columnar portion in a state where the leg tip abuts the bottom surface of the recess (Figure 12; Column 3 Lines 11-23); wherein the leg tip has a contact surface abutting an outer circumferential surface other than the recess in the columnar portion (Figure 12).  

Claims 29 and 30  is/are rejected under 35 U.S.C. 103 as being unpatentable over Mel Chuen Lin et al. U.S. Patent Publication 2011/0084537 A1 (Lin) in view of Timothy P. Coffield U.S. Patent 6,899,398 B2 (Coffield). 
 Regarding claims 29, and 30, Lin discloses a chair including: a seating board (Element 2); and a support body supporting the seating board (Figure Element 3), wherein the seating board includes a seating portion forming a seating surface, and a first fixing portion (Element 4) fixed to the seating portion, wherein the support body includes a second fixing portion (Element 32), wherein the seating board and the support body are fixed by fixing the first fixing portion and the second fixing portion using a specified securing member (Element 5); Lin disclose the chair wherein the first fixing portion is a frame member formed along the edge of the seating portion, the frame member having an opening in a center of the frame member (Figure 3 Element 3, Lin).  Lin does not directly disclose the seating portion to be made of at least one elastomer.  Coffield discloses the seat member in all disclosed embodiments to be manufactured by various materials including composite and non-composite materials (Column 8 Lines 60-Column 9 Line 2) wherein the seat frame is molded.  
Therefore it would have been an obvious modification well known in the art at the time the invention was made to modify Lin as taught by Coffield to include Coffield’s seat member 
Lin in view of Coffield discloses the chair wherein the seating portion fully covers the first fixing portion when seen from above (Figure 2, Lin); wherein the seating portion is closely attached to and covers a side surface on an outer peripheral side of the first fixing portion (Figure 3 and 4, Lin).

Claims 27 and 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Mel Chuen Lin et al. U.S. Patent Publication 2011/0084537 A1 (Lin) in view of Timothy P. Coffield U.S. Patent 6,899,398 B2 (Coffield) in view of LeRon Leist et al. U.S. Pate 6,957,860 B1 (Leist). 
Regarding claims 27 and 28, Lin in view of Coffield in view of Leist discloses the chair wherein the seating portion fully covers the first fixing portion when seen from above (Figure 2, Lin); wherein the seating portion is closely attached to and covers a side surface on an outer peripheral side of the first fixing portion (Figure 3 and 4). 

Claims 17, 18, 20-22 is/are rejected under 35 U.S.C. 103 as being unpatentable over Coffield. 
Regarding claim 17, Coffield discloses a chair including a seating board for a user to be seated, wherein the seating board is provided with, in at least a front edge area of the seating board, a front edge portion having at least one of a plate shape or a planar shape, the front edge portion being configured such that an front end of the front edge portion is elastically deformed in a top-bottom direction (Figure 29-33, Element 628 region of Element 627); wherein at least a part of an upper surface of the front edge portion is covered by elastomer (Column 8 Lines 60-Column 9 Line 2).  Coffield does not directly disclose the elastomer being different from a material of the front edge portion, but discloses various 
Regarding claim 18, Coffield discloses the chair wherein in the front edge portion, one or more slits are formed (Element 640).  
Regarding claim 20, Coffield discloses the chair wherein the seating board is provided with a displacement restriction located in a rear of the front edge portion, the displacement restriction being less elastically deformed in the top-bottom direction than the front edge portion, wherein the front edge portion and the displacement restriction are formed by a common member (Element 640 and 740, restricted by the boundary of element array end).  
Regarding claim 21, Coffield discloses the chair wherein a width of the front edge portion in a left-right direction is smaller than a width of the displacement restriction in the left-right direction (Figure 31, contour of the seat is curved and varies in width). 
Regarding claim 22, Coffield discloses the chair wherein the front edge portion inclines downward toward a front (Figure 29-31, area of 640, 740). 

Response to Arguments
Applicant's arguments filed November 20, 2020 have been fully considered but they are not persuasive.
In response to applicant's argument that the references fail to show certain features of applicant’s invention, it is noted that the features upon which applicant relies are not recited in the rejected claim(s).  Although the claims are interpreted in light of the In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993).
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).
Applicant argues that the leg support as disclosed in Coffield modified to be columnar as disclosed in Cartis is not compatible to be modified. Coffield discloses a chair and is relied upon for the teachings regarding the seating surface where the user will be in contact with the seat surface.  Coffield has a pedestal support.  Cartis discloses a chair wherein the seat support is supported on a horizontal surface with various types of supports that are easily modified.  Such supports include a pedestal and a columnar tubular rod that is bent.  These variations are taught in Figure 21, Cartis.  Providing the type of leg support as disclosed in claim 1 of this Application is not a novelty.  The columnar rods bent to provide a support leg structure is common and well known in the art.  Furthermore, Coffield discloses the first and second outer periphery portions that do not overlap.  
Claim 6 is allowed. 
Regarding claim 7: columnar supports are often supported on flat surface with the assistance of glide systems.  Such systems are taught in US 5,820,217 and US 7,431,249.  The point of contact for securing the glides to the columnar rods to be on the bottom surface of the columnar rods are supported and disclosed in the prior art references.   
Claims 10, 11, 12, 14, 15, 16 are allowed. 
 Claim 17: Applicant argues Coffield fails to disclose “wherein at least a part of an upper surface of the front edge portion is covered by elastomer, the elastomer being different from a material of the front edge portion.” Coffield does not directly disclose the elastomer being different from a material of the front edge portion, but discloses various types of materials the components of the seat frame can be made of.  It would be an obvious modification well known in the art to provide the structural parts of the chair frame to be made of the materials as disclosed in Coffield and combination variations that provide the same material integrity of the disclosed invention.  Such a modification would provide a means to vary the material properties of the chair to optimize costs and durability.  
Claims 15 and 16 are in condition for allowance. 

Allowable Subject Matter
Claims 6, 10, 11, 12, 14-16, 25, 26 are allowed.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosureApplicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIN H KIM whose telephone number is (571)272-7788.  The examiner can normally be reached on Monday-Friday 9AM-6PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/SHIN H KIM/Primary Examiner, Art Unit 3636